DETAILED ACTION
Claim 1 is amended. Claims 2 and 10 are cancelled. Claims 1, 3-9, and 11-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Remarks
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/17/2021 has been entered.

Claim Objections
Claims 9 and 11-20 are objected to because of the following informalities:
The current status of claim 9 is listed as “Currently Amended” but no amendments were presented to claim 9. Therefore, the status of this claim should have been –Previous Presented—.
Claims 11-16 inherit the features of claim 9 and are objected to accordingly.
The current status of claim 17 is listed as “Currently Amended” but no amendments were presented to claim 17. Therefore, the status of this claim should have been –Previous Presented—.
Claims 18-20 inherit the features of claim 17 and are objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guigui et al. (US 2018/0225158 A1; hereinafter Guigui) in view of Liu (US 10,528,367 B1; hereinafter Liu) and Isherwood et al. (US 2018/0357333 A1; hereinafter Isherwood). 

With respect to claim 1, Guigui teaches: A method of mapping events to workflow instances (see e.g. Guigui, paragraph 10: “route the data item to an associated computing instance implementing the data processing operation. This approach enables rapid real-time or near real-time processing of event streams”) by a controller in a network (see e.g. Guigui, Fig. 7; paragraphs 53-55), comprising: 
receiving an event message with an embedded token from an event source associated with an application (see e.g. Guigui, paragraph 15: “The data record stream 140 comprises a stream, e.g. a series of sequence in time, of data records associated with events in a technical system… the data record stream 140 may comprise multiple event streams from different data sources”; paragraph 11: “many different possible real-time applications”; and paragraph 29: “Routing component 330 receives events from event queue 320, e.g. data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]”), the event message corresponding to occurrence of an event triggered at the event source (see e.g. Guigui, paragraph 11: “real-time processing; the time period between an occurrence of an event and completion of a data processing operation may be several minutes or hours… anomaly detection (e.g. unauthorized use of user equipment) and/or geo-localized content delivery (e.g. a user may wish for a map of Grenoble to be delivered to user equipment when they arrive at a central train station)… many different possible real-time applications”); 
receiving, … a workflow specification that specifies a location of the token embedded in the event message (see e.g. Guigui, the format of the data record disclosed in paragraph 29: “data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]” and paragraph 30: “a web browsing billing event may contain the following data fields: timestamp, user, downloadVolume, and billedAmount”); 
storing the location of the token embedded in the event message into storage (see e.g. Guigui, paragraph 26: “to store configuration data relating to the processing pipeline”);
extracting, by a processor, the token embedded in the event message (see e.g. Guigui, paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)” which discloses the token being extracted in order to compute the composite key; and paragraph 29: “data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]” which inherently discloses using the position of the data field (i.e. the location of the token) in the event message to extract the token)
mapping, by the processor, the event to a workflow instance of the application based on the token extracted from the event message to maintain a state of a workflow of events mapped to workflow instances (see e.g. Guigui, paragraph 31: “the routing component 350 is configured to identify a computing instance 365 of the second processing stage 360 based on the computed composite key value… certain processing stages may perform routing based on a single key value, e.g. just "subscriberID"”; and paragraph 26: “explicit routing to a specific instance based on a key value”).
Guigui does not explicitly disclose a serverless system.
However, Liu teaches:
see e.g. Liu, column 9, lines 58-60: “serverless computing platforms where actions are triggered automatically in response to events”),
Guigui and Liu are analogous art because they are in the same field of endeavor: event processing in accordance with workflow specifications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Guigui with the teachings of Liu. The motivation/suggestion would be to increase failure tolerance of the system (see e.g. Liu, column 9, lines 51-63).
Furthermore, Guigui does not but Isherwood teaches: 
parsing the workflow specification (see e.g. Isherwood, paragraph 29: “content classes… each workflow task can utilize the content classes to obtain a desired indexing behavior for an associated data connector that connects the workflow task to a data source”; Fig. 9: “Content Class Z 802”) to identify the location of the token (see e.g. Isherwood, paragraph 54: “JSONPath (JSON Path Language) expressions allow for extraction information from JSON into standardized fields”; paragraph 96: “a location 906 in the JSON text specified by the JSONPath”; Fig. 4: “414”; and Fig. 9: “902”) embedded in the event message (see e.g. Isherwood, paragraph 96: “when JSON code 904 is received by pipeline stage 130(4), the name of the doctor, "Smith", is extracted from a location 906 in the JSON text specified by the JSONPath expression "$A.name" indicated in the content property 902”) and
using the location of the token (see e.g. Isherwood, paragraph 96: “the name of the doctor, "Smith", is extracted from a location 906 in the JSON text specified by the JSONPath expression "$A.name" indicated in the content property 902”) identified in the storage (see e.g. Isherwood, paragraph 96: “the content class Z 802 includes a third content property 902 for extracting a doctor name from JSON code”; and paragraph 27: “Each content class may group a set of content properties into a named category under a user-defined content class name. The system may index the content properties of the content classes to create a searchable inverted index”); and
Guigui and Isherwood are analogous art because they are in the same field of endeavor: workflow management by associating particular workflows with extracted data/tokens. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Guigui with the teachings of Isherwood. The motivation/suggestion would be to improve data field identification process (see e.g. Isherwood, paragraph 25).

With respect to claim 3, Guigui as modified teaches: The method of claim 1, wherein the mapping further comprises: 
creating the workflow instance (see e.g. Guigui, paragraph 18: “complex event processing engine 110 may control which computing instances are implemented on which server computing devices and which processing stages they relate to. This process may be flexible, additional server computing devices 125 and/or computing instances 150 may be added, in certain cases during operation, to scale up or down the data processing system 100”); 
adding an entry in a table of memory including a mapping of the token extracted from the event message to the workflow instance (see e.g. Guigui, paragraph 20: “distribute various composite key combinations fairly or evenly across the set of computing instances”; and paragraph 25: “a processing stage may be configured to load data from at least one of the following data sources (amongst others):… structured query language (SQL) tables”); and 
sending the event associated with the token to the workflow instance associated with the token for processing (see e.g. Guigui, paragraph 19: “the complex event processing engine 110 is also configured to instruct data distribution between the computing instances 150 implementing each processing stage 132, e.g. how data records from the data record stream 140 are passed between the computing instances 150 as indicated by the dashed arrows 160 in FIG. 1… data distribution is performed based on a composite key”; paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)”; and paragraph 54: “distribute the obtained events between the plurality of computing instances”).

With respect to claim 4, Guigui as modified teaches: The method of claim 1, wherein the mapping further comprises: 
retrieving an entry from a table in memory, the entry including a mapping of the token extracted from the event message to the workflow instance (see e.g. Guigui, paragraph 20: “distribute various composite key combinations fairly or evenly across the set of computing instances”; and paragraph 25: “a processing stage may be configured to load data from at least one of the following data sources (amongst others):… structured query language (SQL) tables”); and 
sending the event to the workflow instance identified in the entry using the token (see e.g. Guigui, paragraph 19: “the complex event processing engine 110 is also configured to instruct data distribution between the computing instances 150 implementing each processing stage 132, e.g. how data records from the data record stream 140 are passed between the computing instances 150 as indicated by the dashed arrows 160 in FIG. 1… data distribution is performed based on a composite key”; paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)”; and paragraph 54: “distribute the obtained events between the plurality of computing instances”).

With respect to claim 5, Guigui as modified teaches: The method of claim 1, wherein the token is different for different applications (see e.g. Guigui, paragraph 15: “in a telecommunications system, the event may comprise, amongst others: a creation of a user session; an inspection of a data packet; or sending an electronic message such as an email or short messaging service message. In a data-center, an event may comprise, amongst others: an entry on an operating system log for at least one computing device; a message or error dump from a hardware component; or a measurement, such as a power or temperature reading. In certain cases, the data record stream 140 may comprise multiple event streams from different data sources, e.g. power management events from power supply control electronics and packet information from routing devices”).

With respect to claim 6, Guigui as modified teaches: The method of claim 1, wherein the workflow specification is instantiated as the workflow instance when events including the token embedded in the event message are received from the event source of the application (see e.g. Guigui, paragraph 16: “The processing pipeline defined in the configuration data 130 has a series or sequence of processing stages 132 that are configured to operate on data received via the data record stream 140”; paragraph 17: “Each computing instance 150 is configured to implement a processing stage 132 of the processing pipeline. For example, a computing instance 150 may be configured to perform a particular data processing operation on obtained data records”; and paragraph 18: “This process may be flexible, additional server computing devices 125 and/or computing instances 150 may be added, in certain cases during operation, to scale up or down the data processing system 100 according to load. This load arises from a frequency of events in the data record stream 140”).

With respect to claim 7, Guigui as modified teaches: The method of claim 1, wherein the workflow specification defines an internal state machine and the event that triggers a state in the internal state machine (see e.g. Guigui, paragraph 14: “The complex-event processing engine 110 of FIG. 1 is configured to load configuration data 130 defining processing stages 132 in a processing pipeline”; paragraph 16: “The processing pipeline defined in the configuration data 130 has a series or sequence of processing stages 132 that are configured to operate on data received via the data record stream 140”; and paragraph 26: “a user may define the logical sequencing of functional blocks that define the processing stages 232 and the complex event processing engine 210 is configured to control how each processing stage 232 is mapped onto a particular computing instance that implements a functional block”).

With respect to claim 8, Guigui as modified teaches: The method of claim 1, wherein the token is used to associate a group of events within the same workflow instance (see e.g. Guigui, paragraph 30: “In an aggregation operation, a sequence (i.e. a set) of events is aggregated into output events with one or more data fields. Each output data field is the aggregation of a corresponding input data field from related data fields… In this case the two data fields are aggregated (separately) and the aggregation (a simple sum) is grouped by a user identifier”).

Claims 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guigui et al. (US 2018/0225158 A1; hereinafter Guigui) in view of Liu (US 10,528,367 B1; hereinafter Liu) and Matoba (US 2010/0010858 A1). 

With respect to claim 9, Guigui teaches: A controller (see e.g. Guigui, Fig. 7: “700”) for mapping events to workflow instances (see e.g. Guigui, paragraph 10: “route the data item to an associated computing instance implementing the data processing operation. This approach enables rapid real-time or near real-time processing of event streams”) in a network (see e.g. Guigui, Fig. 7; paragraphs 53-55), comprising: 
a non-transitory memory storage (see e.g. Guigui, Fig. 7: “Computer Readable Storage Medium 710”) comprising instructions (see e.g. Guigui, paragraph 53: “a non-transitory computer-readable storage medium 710 storing instructions 720”); and
see e.g. Guigui, Fig. 7: “Processor 730”) in communication with the memory (see e.g. Guigui, paragraph 53: “The computer-readable storage medium 710 may be connected to a processor 730”), wherein the one or more processors execute the instructions to (see e.g. Guigui, paragraph 53: “processor 730 may be arranged to store instructions 720 in memory such as RAM to implement the complex event processing engine”):
receive an event message with an embedded token from an event source associated with an application (see e.g. Guigui, paragraph 15: “The data record stream 140 comprises a stream, e.g. a series of sequence in time, of data records associated with events in a technical system… the data record stream 140 may comprise multiple event streams from different data sources”; paragraph 11: “many different possible real-time applications”; and paragraph 29: “Routing component 330 receives events from event queue 320, e.g. data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]”), the event message corresponding to occurrence of an event triggered at the event source (see e.g. Guigui, paragraph 11: “real-time processing; the time period between an occurrence of an event and completion of a data processing operation may be several minutes or hours… anomaly detection (e.g. unauthorized use of user equipment) and/or geo-localized content delivery (e.g. a user may wish for a map of Grenoble to be delivered to user equipment when they arrive at a central train station)… many different possible real-time applications”); 
receive a workflow specification, specifying a location of the token embedded in the event message (see e.g. Guigui, the format of the data record disclosed in paragraph 29: “data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]” and paragraph 30: “a web browsing billing event may contain the following data fields: timestamp, user, downloadVolume, and billedAmount”), 
see e.g. Guigui, paragraph 26: “to store configuration data relating to the processing pipeline”);
extract, by a processor, the token embedded in the event message (see e.g. Guigui, paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)” which discloses the token being extracted in order to compute the composite key; and paragraph 29: “data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]” which inherently discloses using the position of the data field (i.e. the location of the token) in the event message to extract the token)
map the event to a workflow instance of the application based on the token extracted from the event message to maintain a state of a workflow of events mapped to workflow instances (see e.g. Guigui, paragraph 31: “the routing component 350 is configured to identify a computing instance 365 of the second processing stage 360 based on the computed composite key value… certain processing stages may perform routing based on a single key value, e.g. just "subscriberID"”; and paragraph 26: “explicit routing to a specific instance based on a key value”).
Guigui does not explicitly disclose a serverless system.
However, Liu teaches:
from a serverless system (see e.g. Liu, column 9, lines 58-60: “serverless computing platforms where actions are triggered automatically in response to events”);
Guigui and Liu are analogous art because they are in the same field of endeavor: event processing in accordance with workflow specifications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Guigui with the teachings of Liu. The motivation/suggestion would be to increase failure tolerance of the system (see e.g. Liu, column 9, lines 51-63).
Furthermore, Guigui does not but Matoba teaches: 
using the location of the token (see e.g. Matoba, Fig. 2: “Read Parameter Definition Information 15”) identified in the storage (see e.g. Matoba, paragraph 46: “reads out the read parameter definition information 15 from the storage unit 12, retrieves a parameter (for example, the name of the hotel to be reserved) from the location within the request message specified by the read parameter definition information 15… the read parameter definition information 15 can be defined using, for example, "XPath”; paragraph 72: “the services S1, S2, and S3 defined in the workflow definition 14 are associated with the services "hotel", "train" and "airplane" contained in Xpath in the read parameter definition information 15”; and Fig. 8); and
Guigui and Matoba are analogous art because they are in the same field of endeavor: workflow management by associating particular workflows with extracted data/tokens. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Guigui with the teachings of Matoba. The motivation/suggestion would be to improve data field identification process for composite key calculation.

With respect to claim 11, Guigui as modified teaches: The controller of claim 9, wherein the one or more processors further execute the instructions to: 
create the workflow instance (see e.g. Guigui, paragraph 18: “complex event processing engine 110 may control which computing instances are implemented on which server computing devices and which processing stages they relate to. This process may be flexible, additional server computing devices 125 and/or computing instances 150 may be added, in certain cases during operation, to scale up or down the data processing system 100”); 
see e.g. Guigui, paragraph 20: “distribute various composite key combinations fairly or evenly across the set of computing instances”; and paragraph 25: “a processing stage may be configured to load data from at least one of the following data sources (amongst others):… structured query language (SQL) tables”); and 
send the event associated with the token to the workflow instance associated with the token for processing (see e.g. Guigui, paragraph 19: “the complex event processing engine 110 is also configured to instruct data distribution between the computing instances 150 implementing each processing stage 132, e.g. how data records from the data record stream 140 are passed between the computing instances 150 as indicated by the dashed arrows 160 in FIG. 1… data distribution is performed based on a composite key”; paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)”; and paragraph 54: “distribute the obtained events between the plurality of computing instances”).

With respect to claim 12, Guigui as modified teaches: The controller of claim 9, wherein the one or more processors further execute the instructions to: 
retrieve an entry from a table in memory, the entry including a mapping of the token extracted from the event message to the workflow instance (see e.g. Guigui, paragraph 20: “distribute various composite key combinations fairly or evenly across the set of computing instances”; and paragraph 25: “a processing stage may be configured to load data from at least one of the following data sources (amongst others):… structured query language (SQL) tables”); and 
send the event to the workflow instance identified in the entry using the token (see e.g. Guigui, paragraph 19: “the complex event processing engine 110 is also configured to instruct data distribution between the computing instances 150 implementing each processing stage 132, e.g. how data records from the data record stream 140 are passed between the computing instances 150 as indicated by the dashed arrows 160 in FIG. 1… data distribution is performed based on a composite key”; paragraph 22: “a composite key may be computed based on a hash of a set of correlated data field values (e.g. the value of the at least one data field)”; and paragraph 54: “distribute the obtained events between the plurality of computing instances”).

With respect to claim 13, Guigui as modified teaches: The controller of claim 9, wherein the token is different for different applications (see e.g. Guigui, paragraph 15: “in a telecommunications system, the event may comprise, amongst others: a creation of a user session; an inspection of a data packet; or sending an electronic message such as an email or short messaging service message. In a data-center, an event may comprise, amongst others: an entry on an operating system log for at least one computing device; a message or error dump from a hardware component; or a measurement, such as a power or temperature reading. In certain cases, the data record stream 140 may comprise multiple event streams from different data sources, e.g. power management events from power supply control electronics and packet information from routing devices”).

With respect to claim 14, Guigui as modified teaches: The controller of claim 9, wherein the workflow specification is instantiated as the workflow instance when events including the token embedded in the event message are received from the event source of the application (see e.g. Guigui, paragraph 16: “The processing pipeline defined in the configuration data 130 has a series or sequence of processing stages 132 that are configured to operate on data received via the data record stream 140”; paragraph 17: “Each computing instance 150 is configured to implement a processing stage 132 of the processing pipeline. For example, a computing instance 150 may be configured to perform a particular data processing operation on obtained data records”; and paragraph 18: “This process may be flexible, additional server computing devices 125 and/or computing instances 150 may be added, in certain cases during operation, to scale up or down the data processing system 100 according to load. This load arises from a frequency of events in the data record stream 140”).

With respect to claim 15, Guigui as modified teaches: The controller of claim 9, wherein the workflow specification defines an internal state machine and the event that triggers a state in the internal state machine (see e.g. Guigui, paragraph 14: “The complex-event processing engine 110 of FIG. 1 is configured to load configuration data 130 defining processing stages 132 in a processing pipeline”; paragraph 16: “The processing pipeline defined in the configuration data 130 has a series or sequence of processing stages 132 that are configured to operate on data received via the data record stream 140”; and paragraph 26: “a user may define the logical sequencing of functional blocks that define the processing stages 232 and the complex event processing engine 210 is configured to control how each processing stage 232 is mapped onto a particular computing instance that implements a functional block”).

With respect to claim 16, Guigui as modified teaches: The controller of claim 9, wherein the token is used to associate a group of events within the same workflow instance (see e.g. Guigui, paragraph 30: “In an aggregation operation, a sequence (i.e. a set) of events is aggregated into output events with one or more data fields. Each output data field is the aggregation of a corresponding input data field from related data fields… In this case the two data fields are aggregated (separately) and the aggregation (a simple sum) is grouped by a user identifier”).

With respect to claims 17-20: Claims 17-20 are directed to a non-transitory computer-readable medium storing instructions for performing active steps corresponding the active steps performed by .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Guigui fails to disclose the limitations “workflow specification” and “token embedded in the event message” (Remarks, pages 7-10).	
	However, the Examiner notes that Guigui discloses identifying a structure of the data records which form a specification for a corresponding workflow (see e.g. Guigui, paragraph 29: “data records such as [timestamp, data_field_1, data_field_2, . . . , data_field_n]”).
	For example, a web browsing billing event identifies the structure: timestamp, user, downloadVolume, and billedAmount which forms a specification for the corresponding web browsing billing operations; i.e. a corresponding web browsing billing workflow (see e.g. Guigui, paragraph 30: “a web browsing billing event may contain the following data fields: timestamp, user, downloadVolume, and billedAmount”; paragraph 10: “route the data item to an associated computing instance implementing the data processing operation. This approach enables rapid real-time or near real-time processing of event streams”); first field specifies the time value for the web browser billing operations, the second field specifies the user for the web browser billing operations, etc.
	The Examiner further notes that, this specific structure identifies locations for the tokens, such as for the web browser billing event, the first field in the structure is the location for the timestamp token, the second field in the structure is the location for the user token, etc.


(2)	Regarding claim 1, Applicant argues that Guigui fails to teach the limitation “storing the location of the token embedded in the event message into storage” as recited (Remarks, pages 7-10).
	However, the Examiner notes that Guigui discloses storing configuration data relating to the processing pipeline wherein the configuration data includes the abovementioned structure of the data records (see e.g. Guigui, paragraph 26: “to store configuration data relating to the processing pipeline”). 
	More specifically, Guigui discloses utilizing the stored configuration data to perform data processing operations, such as an aggregation operation, that identifies particular data fields within corresponding data records (see e.g. Guigui, paragraph 14: “The complex-event processing engine 110 of FIG. 1 is configured to load configuration data 130 defining processing stages 132 in a processing pipeline… The complex event processing engine 110 is configured to use the configuration data 130 to control data processing operations”; and paragraph 22: “a data processing operation may comprise an aggregation operation (e.g. sum data values for a particular data field in a data record based on groupings of at least one other data field). In this case, a composite key may be computed based on a hash of a set of aggregated data field values (e.g. the grouped at least one other data field)”). 
That is, the data field locations specified by the abovementioned data record structure is stored as part of the configuration data which is utilized by various data processing operations such as an aggregation operation.
Consequently, Guigui teaches the limitation “storing the location of the token embedded in the event message into storage” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

Applicant’s arguments with respect to the limitation “parsing the workflow specification to identify the location of the token embedded in the event message” recited in claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,097,551 B2 by Chan et al.
U.S. Patent No. 9,306,939 B2 by Chan et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/UMUT ONAT/Primary Examiner, Art Unit 2194